COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Juan Enriquez v. Ahmed A. Morsy

Appellate case number:        01-18-00877-CV

Trial court case number:      18-CV-0884

Trial court:                  10th District Court of Galveston County

       On January 23, 2019, we abated this appeal and remanded the case to the trial
court to consider issues concerning the completeness of the reporter’s record filed in this
Court and the reporter’s record of a March 22, 2018 “venue transfer hearing,” which had
not been filed. The court reporter has filed a reporter’s record of the trial court’s
abatement hearing, and the trial court clerk has filed a supplemental clerk’s record that
includes the trial court’s findings of fact and conclusions of law, signed on March 8,
2019. The trial court found that a transcript of the March 22, 2018 “venue transfer
hearing” has been filed with this Court and the trial court, and concluded that “[t]he
record before the First Court of Appeals is complete.” The 1st Supplemental Reporter’s
Record of the March 22, 2018 hearing on “Motion to Transfer and Plea to the
Jurisdiction” was filed in this appeal on February 20, 2019.1 Accordingly, we reinstate
the appeal on the Court’s active docket.
      Appellant’s brief is due to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).

Judge’s signature: /s/ Julie Countiss
                    Acting individually         Acting for the Court

Date: __March 19, 2019__




1
       A copy of the reporter’s record also is included in the supplemental clerk’s record filed in
       this Court on March 12, 2019.